Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11330859 in view of Martinez (7448148). 
     Patent ‘859 claims a foldable shoe substantially as claimed except for the use of magnetic materials.  Martinez teaches providing magnetic materials (84) on a first sole section and second sole section to retain the sole sections in a desired position.  It would have been obvious to provide magnetic materials as taught by Martinez in the foldable shoe of Patent ‘859 to retain the sole sections in a desired position.
Claims 1-5, 9, and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/186177 in view of Martinez (7448148). 
     Application ‘177 claims a foldable shoe substantially as claimed except for the use of magnetic materials.  Martinez teaches providing magnetic materials (84) on a first sole section and second sole section to retain the sole sections in a desired position.  It would have been obvious to provide magnetic materials as taught by Martinez in the foldable shoe of Application ‘177to retain the sole sections in a desired position.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez (7448148).
     Martinez shows A foldable shoe comprising:
a first sole section (16) configured to be positioned under the ball of a wearer’s foot, the first
sole section including a first outsole portion (28) configured to contact the ground when the foldable
shoe is worn and a first footbed (32) configured to receive a user's foot when the foldable shoe is
worn,
a second sole section (18) that is separate from the first sole section and is configured to be
positioned under the heel of a wearer’s foot, the second sole section including a second outsole
portion (28) configured to contact the ground when the foldable shoe is worn and a second footbed (32)
configured to receive a user's heel when the foldable shoe is worn,
an upper section (14) extending from the first sole section:
a hinge (38) connected to the first sole section and the second sole section, the hinge
configured to fold the foldable shoe from a first position, in which the foldable shoe is
configured to be worn, to a second position, in which either
the first outsole section and second outsole section fold toward one another (see figure 4), or
the first footbed and second footbed fold toward one another: and
a first magnetic material (84) disposed in the first sole section and a second magnetic material (84) disposed in the second sole section, the first magnetic material and second magnetic material
creating a magnetic connection to retain the foldable shoe in the first position or the second
position as claimed.
     In reference to claim 3, Martinez shows hinge sections (48, and 50) with a hinge mechanism (46).
     In reference to claim 11, Martinez shows an upper (14) as claimed.
     In reference to claims 12 and 13, Martinez teaches providing hinge extensions (see column 10 line 57 through column 11 line 3 and note column 13 lines 15-40 which suggests combining elements disclosed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Gullo (3121962) or Kirke (2117571).
     Martinez as discussed above shows a foldable shoe substantially as claimed except for a tab/recess arrangement.  Gullo or Kirke teaches shaping the hinge abutment surfaces of a foldable shoe with a tab/recess arrangement (see at 15, 18, and 19 of Gullo or at 8’ and 6’ of Kirke).  It would have been obvious to provide tabs and recesses as taught by either Gullo or Kirke in the shoe of Martinez to provide a more secure attachment between the hinged elements.  
    In reference to claim 4, Martinez teaches providing magnetic elements (84) at abutting surfaces of the first and second sections and the tab and recess areas as taught by Gullo or Kirke are the abutting surfaces therefore it would have been obvious to provide the magnetic materials in the tab and recess.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Kiser (9089184).
     Martinez shows a foldable shoe substantially as claimed except for the exact hinge.  Kiser teaches the use of a live hinge (at 18).  It would have been obvious to use a live hinge as taught by Kiser iin the shoe of Martinez to provide a single material hinge reducing cost.
Allowable Subject Matter
Claims 6-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732